ROONEY, Chief
Justice, dissenting.
I would dismiss the appeal as moot.
The majority of the court refuses to do so “for the reason that appellee Guadagnoli has not served any of his license-suspension time.”
On February 2, 1983, the hearing officer suspended appellee’s driving privileges for 90 days. The hearing officer refused ap-pellee's request for a limited privilege to drive four miles from his home to Western Wyoming College where he was in attendance. On February 4, 1983, the district court granted limited driving privileges to appellee pending a hearing on his petition for review, and on April 8, 1983, the appellant upheld the suspension of appellee’s driving privileges by the hearing officer, but modified the hearing officer’s decision by granting limited driving privileges to appellee.1 The limited privileges by both the appellant and the court consisted of authorization to drive to and from his home and classes at the college; to and from his place of employment; and to and from his home in Green River to Rock Springs on Mondays from 7:00 p.m. to 11:00 p.m., to visit his father.
Accordingly, the 90-day period of suspension of driving privileges as ordered by the hearing officer and modified by the appellant has long since expired. The stay granted by the district court, by its terms, was not a stay of the final suspension conditions imposed by appellant in April of 1983 since the two were coextensive in application.
A decision by this court upholding the propriety or the impropriety of the basis upon which appellee’s driving privileges were suspended will have no practical effect on the past or present status of appel-lee’s driving privileges. He lost them— subject to the limited use authorized by appellant and the court2 — for the 90-day period. We cannot change1 that which has happened. Our judgment would be ineffectual insofar as appellee’s driving privileges are concerned. See cases cited in last section of the majority opinion.
Inasmuch as I would hold the subject of the appeal to be moot, I would not address other issues and would dismiss the appeal.

. Section 31-7-105(c), W.S.1977, provides:
"(c) Any order of the hearing examiner is subject to a hearing before the Wyoming tax commission in accordance with the Wyoming Administrative Procedure Act [§§ 9-4-101 to 9-4-115].”


. Even if the appellant had not modified the examiner's order by authorizing limited privileges, limited driving privileges are a far cry from total driving privileges. Appellee should not be held to suffer double penalties — one for loss of most of his driving privileges for a period of time, and one for loss of all of his driving privileges for another period of time — simply because he chose to exercise his right to appeal. A stay of the loss of any privileges could have been granted during the period of appeal.